DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 – 5, 9, 13, 15 – 17, 19, 21, and 25 are objected to because of the following informalities: 
it is suggested Claim 3 be amended to recite the “reinforced aerogel composition of claim 1, wherein the reinforced aerogel composition has a ratio”;
it is suggested Claims 4 and 16 be amended to recite “and fire suppressants” in the final line of either claim;
it is suggested Claim 5 be amended to recite “one or more additives selected from metal carbides….and mixtures thereof”;
it is suggested Claims 9 and 21 be amended to recite “and a foam reinforcement material”;
it is suggested Claims 13 and 25 be amended to recite “exposing” the reinforced aerogel composition;
it is suggested Claim 15 be amended to recite “the reinforced aerogel composition of claim 14, wherein the reinforced aerogel composition has a ratio”;
Claim 17 should be amended to recite Ag2O;
iron titanium oxide is recited twice in Claim 17; and
it is suggested Claim 19 be amended to recite the reinforced aerogel composition of claim 14, wherein the reinforced aerogel composition has a thermal conductivity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 23 - 57 of U.S. Patent No. US 9,868,843 in view of US 5,587,107 to Schwertfeger et al.  The claims of U.S. Patent No. US 9,868,843 do not expressly set forth the reinforced aerogel composition comprises at least one hydrophobic silicon.  However, this limitation is taught by Schwertfeger et al. (Examples 4, 6, and 8).  In these examples, a hydrophobic-bound silicon is provided by vinyl trimethoxysilane, phenyl trimethoxysilane, or methyl trimethoxysilane.  Before the effective filing date of the claimed invention, it would have been obvious to include provide hydrophobic-bound silicon groups in the reinforced aerogel composition set forth in the claims of U.S. Patent No. US 9,868,843.  The motivation would have been that doing so would increase the hydrophobicity of the aerogel which would be desirable in applications, such as insulation, in which water-absorption is undesirable.

Claims 1 - 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 22 of U.S. Patent No. US 10,227,472.  It is clear that all the elements of the instant claims are to be found in the claims of U.S. Patent No. 10,227,472, as the instant claims fully encompass the claims of U.S. Patent No. 10,227,472.  The difference between the instant claims and the claims of U.S. Patent No. US 10,227,472 lies in the fact that the patent claims include more elements, e.g. the thermoconductivity value range for the aerogel composition, and thus are more specific.  Thus, the invention of the claims of U.S. Patent No. US 10,227,472 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of U.S. Patent No. US 10,227,472, they are not patentably distinct from the claims of U.S. Patent No. 10,227,472.

Claims 1 - 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 26 of U.S. Patent No. US 10,233,302.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  Though the claims of U.S. Patent. No. 10,233,302 do not expressly set forth the T1-2:T3 and Q2-3:T4 ratios of the reinforced aerogel composition, the reinforced aerogel composition is prepared with all of the instantly claimed ingredients in the claimed amounts and shares a number of identical properties with the instantly claimed aerogel.  It would therefore be the Office’s position that it would be reasonably expected that the reinforced aerogel composition set forth in the claims of U.S. Patent. No.. 10,233,302 has T1-2:T3 and Q2-3:T4 ratios in the instantly claimed ranges.

Claims 1 - 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 33 of U.S. Patent No. US 10,233,303.  It is clear that all the elements of the instant claims are to be found in the claims of U.S. Patent No. 10,233,303, as the instant claims fully encompass the claims of U.S. Patent No. 10,233,303.  The difference between the instant claims and the claims of U.S. Patent No. US 10,233,303 lies in the fact that the patent claims include more elements, e.g. the liquid water uptake and heat of combustion values for the aerogel composition, and thus are more specific.  Thus, the invention of the claims of U.S. Patent No. US 10,233,303 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of U.S. Patent No. 10,233,303, they are not patentably distinct from the claims of U.S. Patent No. 10,233,303.

Claims 1 - 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 25 of U.S. Patent No. 10,253,159.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  Though the claims of U.S. Patent. No. 10,253,159 do not expressly set forth T1-2:T3 and Q2-3:T4 ratios, the reinforced aerogel composition is prepared with all of the instantly claimed ingredients in the claimed amounts and shares a number of identical properties with the instantly claimed aerogel.  It would therefore be the Office’s position that it would be reasonably expected that the reinforced aerogel composition set forth in the claims of U.S. Patent. No. 10,253,159 has T1-2:T3 and Q2-3:T4 ratios in the instantly claimed ranges.

Claims 1 - 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1- 20 of U.S. Patent No. US 11,208,539.  It is clear that all the elements of the instant claims are to be found in the claims of U.S. Patent No. 11,208,539, as the instant claims fully encompass the claims of U.S. Patent No. 11,208,539.  The difference between the instant claims and the claims of U.S. Patent No. 11,208,539 lies in the fact that the patent claims include more elements, e.g. an onset of thermal decomposition of hydrophobic organic materials, and thus are more specific.  Thus, the invention of the claims of U.S. Patent No. 11,208,539 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of U.S. Patent No. 11,208,539, they are not patentably distinct from the claims of U.S. Patent No. 11,208,539.

Claims 1 - 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 7 – 9, 12 – 18, 26, 27, 29 – 34, 37 – 41, 46, 47, 51, and 52 of copending Application No. 16/425,825 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  Though the claims of Application No. 16/425,825 do not expressly set forth T1-2:T3 and Q2-3:T4 ratios, this reinforced aerogel composition is prepared with all of the instantly claimed ingredients in the claimed amounts and shares a number of identical properties with the instantly claimed aerogel.  It would therefore be the Office’s position that it would be reasonably expected that the reinforced aerogel composition set forth in the claims of Application No. 16/425,825, has T1-2:T3 and Q2-3:T4 ratios in the instantly claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 - 42 of copending Application No. 17/223,043 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  Though the claims of Application No. 17/223,043 do not expressly set forth the reinforced aerogel composition the T1-2:T3 and Q2-3:T4 ratios, the reinforced aerogel composition is prepared with all of the instantly claimed ingredients in the claimed amounts and shares a number of identical properties with the instantly claimed aerogel.  It would therefore be the Office’s position that it would be reasonably expected that the reinforced aerogel composition set forth in the claims of Application No. 17/223,043 has T1-2:T3 and Q2-3:T4 ratios in the instantly claimed ranges.

Claims 1 - 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 32 of Application No. 17/531,334  It is clear that all the elements of the instant claims are to be found in the claims of Application No. 17/531,334 as the instant claims fully encompass the claims of Application No. 17/531,334.  The difference between the instant claims and the claims of Application No. 17/531,334 lies in the fact that the patent claims include more elements, e.g. the liquid water uptake and heat of combustion values for the aerogel composition, and thus are more specific.  Thus, the invention of the claims of Application No. 17/531,334 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of Application No. 17/531,334, they are not patentably distinct from the claims of Application No. 17/531,334.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 - 22 of copending Application No. 17/779,075 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  Though the claims of Application No. 17/779,075 do not expressly set forth T1-2:T3 and Q2-3:T4 ratios, the reinforced aerogel composition is prepared with all of the instantly claimed ingredients in the claimed amounts and shares a number of identical properties with the instantly claimed aerogel.  It would therefore be the Office’s position that it would be reasonably expected that the reinforced aerogel composition set forth in the claims of Application No. 17/779,075 has T1-2:T3 and Q2-3:T4 ratios in the instantly claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764